Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000780
                                                         08-MAY-2015
                                                         08:09 AM



                          SCWC-14-0000780

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    ANASTASIA Y. WALDECKER, Petitioner/Petitioner-Appellant,

                                 vs.

         JOHN O’SCANLON, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000780; UCCJEA NO. 14-1-0002)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Anastasia Y.

Waldecker’s application for writ of certiorari filed on March 29,

2015, is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, May 8, 2015.

Michael A. Glenn               /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama
A. Debbie Jew
for respondent
                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson